Citation Nr: 0919288	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-27 939	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 
1972.  He received the Vietnam Campaign Medal and the Vietnam 
Service Medal.  He had additional Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington.  The Board notes that the Veteran's 
claim was transferred to the Fargo, North Dakota RO upon the 
Veteran's relocation.

In April 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The Board notes that the evidence of record includes a 
diagnosis of major depression.  Entitlement to service 
connection for a psychiatric disorder, other than PTSD, has 
not been developed for appellate consideration.  Therefore, 
the issue of entitlement to service connection for a 
psychiatric disorder, other than PTSD, is referred to the RO 
for appropriate action.  Clemons v. Shinseki, __ Vet.App. __ 
(Feb. 19, 2009) (per curiam order).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he suffers from PTSD due to a 
variety of instances that occurred in Vietnam.  Upon review 
of the claims file, the Board finds that additional 
development is required under the VCAA before the Veteran's 
PTSD claim may be adjudicated.  The Veteran's service 
personnel records confirm that he served in Vietnam from 
November 1970 to November 1971.  His DD Form 214 reflects 
that his military occupational specialty was combat engineer.  
However, the evidence of record does not confirm that he 
engaged in combat activity with the enemy.  As such, his 
reported stressors require independent verification and 
corroboration by objective credible evidence.  38 U.S.C.A. 
§ 1154(b) (West 2002).  In this regard, the Board notes that 
in a statement dated in January 2006, the Veteran averred 
that in approximately March 1971, K.M. was shot by a sniper 
and a chopper was called in an attempt to find him.  In May 
2009, the Veteran submitted an internet printout to the 
Board.  This printout provides sufficient information for the 
RO to attempt to verify the claimed stressor involving K.M. 

The Board additionally notes that the Veteran avers that 
while he was stationed in Vietnam at Phu Bai and Chui Lai, he 
was the subject of mortar and rocket attacks.  Although the 
Veteran has not provided sufficient information to attempt to 
verify the attacks at Chu Lai, he has averred that the Phu 
Bai rocket attack occurred on Thanksgiving Day in 1970.  
Service personnel records establish that the Veteran served 
with the "CoA 39th Engr Bn" from November 30, 1970 through 
November 22, 1971.  The Board finds that the RO should 
attempt to verify the assigned location for "CoA 39th Engr 
Bn" from November 30, 1970 through November 22, 1971 at Chu 
Lai and/or Phu Bai in an attempt to verify this alleged 
stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency and 
attempt to verify the alleged stressor 
involving the ambush of K.M. on Highway 1 
in February 1971, and alleged stressor of 
rocket attacks at Phu Bai and Chu Lai 
while the Veteran was present.  In this 
regard, it should be noted that service 
personnel records establish that the 
Veteran served with the "CoA 39th Engr 
Bn" from November 30, 1970 through 
November 22, 1971.  The RO should attempt 
to verify the assigned location for "CoA 
39th Engr Bn" from November 30, 1970 
through November 22, 1971 at Chu Lai 
and/or Phu Bai in an attempt to verify 
the alleged stressor of exposure to 
rocket attacks.  The RO must also attempt 
to obtain the daily operation reports for 
CoA 39th Engr Bn, 18th Eng. Brigade, for 
the period from from November 30, 1970 
through November 22, 1971.  If no records 
are available, the RO should note such, 
and the agency or agencies it contacted, 
in the file.  

2.  If, and only if, a claimed stressor 
has been deemed verified, including with 
consideration of whether such stressor is 
consistent with the circumstances of his 
service (i.e. combat engineer military 
occupational specialty) pursuant to 38 
U.S.C.A. § 1154(a) (West 2002), the 
Veteran should be afforded a VA 
psychiatric examination to obtain a 
clinical opinion as to whether it is at 
least as likely as not that he has a 
current diagnosis of PTSD, as a result of 
service, to include any verified 
stressor(s).  Only the stressor(s) deemed 
verified by VA should be considered in 
rendering a diagnosis of PTSD.  All other 
reported stressors which have not been 
verified are not for consideration.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examination 
report should reflect that such review 
occurred.

If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the Veteran, 
which has/have been verified by VA that 
support the diagnosis.  The examination 
and the report thereof should be in 
accordance with DSM-IV.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




